            Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

JASON JERNIGAN                                *
633 Riden Street                              *
Odenton, MD 21113                             *
                                              *
               Plaintiff                      *
                                              *              COMPLAINT
       v.                                     *
                                              *              JURY TRIAL DEMANDED
CYBRARY, INC.                                 *
5801 University Research Court                *
Suite 150
College Park, MD 20740                        *
                                              *
Serve on:                                     *
                                              *
       Ralph P. Sita, Jr.                     *
       7833 Walker Drive                      *
       Suite 510                              *
       Greenbelt, MD 20770                    *
                                              *
               Defendant.                     *


                           ***************************************
                                 PRELIMINARY STATEMENT

       1.      Plaintiff JASON JERNIGAN (“Jernigan”) is a deaf individual studying for a

career in cybersecurity. CYBRARY, INC. (“Defendant”) offers online training courses on

cybersecurity to the public. The vast majority of the online training course materials are not

captioned. As a result of the lack of captioning, Jernigan is unable to access the aural

information communicated in the online training courses, or to benefit fully and equally from the

training courses. Defendant’s conduct violates Title III of the Americans with Disabilities Act,

42 U.S.C. §§ 12181, et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.




                                                  1
             Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 2 of 8



        2.      Jernigan brings this action to compel Defendant to cease unlawful discriminatory

practices and implement captioning and policies and procedures that will ensure effective

communication, full and equal enjoyment of all that Defendant offers members of the public, and

a meaningful opportunity to participate in and benefit from all their online training courses.

Jernigan seeks declaratory and injunctive relief as well as damages, reasonable attorneys’ fees,

and costs.

                                      JURISDICTION AND VENUE

        3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1343.

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

Defendant resides within the jurisdiction of this district, and a substantial part of the events that

give rise to the claims occurred in this district.

                                                     PARTIES

        5.      Jason Jernigan resides at 633 Riden Street, Odenton, MD 21113.

        6.      Defendant Cybrary, Inc. is headquartered at 5801 University Research Court,

Suite 150, College Park, MD 20740. Defendant’s resident agent is Ralph P. Sita, Jr., 7833

Walker Drive, Suite 510, Greenbelt, MD 20770.

                                       FACTUAL ALLEGATIONS

        7.      Defendant is a place of public accommodation that offers training courses related

to professional purposes to the public and is subject to Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq.




                                                     2
             Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 3 of 8



        8.       Upon information and belief, Defendant is a recipient of federal financial

assistance from the Department of Defense and is therefore subject to Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794.

        9.       Jernigan is deaf.

        10.      Jernigan is substantially limited in the major life activity of hearing.

        11.      Because Jernigan is deaf, clear and accurate captioning of videos is necessary to

enable him to access aural information and fully benefit from the online training courses.

        12.      Defendant maintains websites with archives of educational videos and online

training courses about cyber security, including videos and courses that Defendant created and

developed for its websites.

        13.      Since 2017, Jernigan has repeatedly requested that Defendant caption their videos

for an online training course.

        14.      Despite receipt of Jernigan’s requests, Defendant have still not captioned their

video content.

        15.      On or about December 4, 2018, the National Association of the Deaf sent a letter

to Defendant requesting that Defendant caption all their training courses and content to ensure

that Jernigan has full and equal access to the training courses Defendant provides.

        16.      Defendant never responded to the letter from the National Association of the

Deaf.

        17.      As a result of Defendant’s failure to caption the training videos, Jernigan is and

continues to be deprived of an opportunity equal to that of other patrons to the full and equal

enjoyment of Defendant’s online training courses.




                                                    3
            Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 4 of 8



         18.    Jernigan continues to be interested in participating in Defendant’s training courses

but will not have full and equal enjoyment unless Defendant captions the videos in the course

material.

               COUNT I: TITLE III OF THE AMERICANS WITH DISABILITIES ACT

         19.    Jernigan repeats and realleges all paragraphs in this Complaint in support of this

claim.

         20.    Jernigan is substantially limited in the major life activity of hearing and is

therefore an individual with a disability within the meaning of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12102(2).

         21.    Defendant owns, leases, and/or operates a place of public accommodation within

the meaning of the ADA, 42 U.S.C. § 12181(7).

         22.    Title III of the ADA further applies to “[a]ny person that offers examinations or

courses related to applications, licensing, certification, or credentialing for secondary or post-

secondary education, professional, or trade purposes . . .” 42 U.S.C. § 12189.

         23.    Title III of the ADA prohibits discrimination on the basis of disability in the “full

and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

of any places of public accommodations . . .” 42 U.S.C. § 12182(a).

         24.    Pursuant to Title III of the ADA and its implementing regulations, a public

accommodation cannot deny participation or offer an unequal or separate benefit to an individual

with disabilities. 42 U.S.C. § 12182(b)(1)(A) and (B); 28 C.F.R. §§ 36.202; 36.203.

         25.    Title III of the ADA further defines discrimination to include “a failure to take

such steps as may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the



                                                  4
           Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 5 of 8



absence of auxiliary aids and services.” A public accommodation must make reasonable

modifications to its policies, practices, or procedures when necessary to ensure full and equal

access for people with disabilities. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.302(a).

         26.    Defendant has and continues to discriminate against Jernigan on the basis of his

disability by denying him full and equal enjoyment of the services, programs, and benefits the

Defendant offers to other individuals, and by refusing to reasonably modify its policies,

practices, or procedures, in violation of Title III of the ADA.

         27.    Jernigan still wishes to take courses through Defendant and would do so if the

courses were offered in an accessible format, but he is deterred from doing so because of the

discrimination he has faced.

                    COUNT II: SECTION 504 OF THE REHABILITATION ACT

         28.    Jernigan repeats and realleges all paragraphs in this Complaint in support of this

claim.

         29.    Jernigan is substantially limited in the major life activity of hearing and is

therefore a qualified individual with a disability within the meaning of Section 504 of the

Rehabilitation Act, as amended, 29 U.S.C. § 705(20).

         30.    During all relevant times, Defendant is and has been a private organization which

receives federal financial assistance.

         31.    Section 504 of the Rehabilitation Act provides: "No otherwise qualified

individual with a disability in the United States . . . shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance." 29 U.S.C. § 794(a).




                                                    5
             Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 6 of 8



       32.      Defendant has intentionally discriminated against Jernigan on the basis of his

disability by denying him meaningful access and an equal opportunity to participate in and

benefit from Defendant’s training courses in violation of section 504 of the Rehabilitation Act,

29 U.S.C. § 794.

       33.      Jernigan still wishes to take courses provided by Defendant and would do so if the

courses were offered in an accessible format, but he is deterred from doing so because of the

discrimination he has faced.

                                                 RELIEF

       WHEREFORE, Plaintiff Jason Jernigan respectfully requests that this Court provide the

following relief:

       (a)      Issue a declaration that Defendant’s policies, procedures and practices have

subjected Jernigan to discrimination in violation of Title III of the Americans with Disabilities

Act and Section 504 of the Rehabilitation Act;

       (b)      Enjoin Defendant from implementing or enforcing any policy, procedure or

practice that denies individuals who are deaf, such as Jernigan, full an equal enjoyment and an

opportunity equal to that of hearing individuals to participate in and benefit from Defendant’s

programs activities, and services regardless of disability;

       (c)      Order Defendant to develop and comply with written policies, procedures, and

practices to ensure that Defendant does not discriminate in the future against Jernigan and other

similarly situated individuals who are deaf;

       (d)      Order Defendant to caption all videos and courses online;




                                                  6
             Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 7 of 8



       (e)      Order Defendant to train all representatives and employees about Jernigan’s rights

and the rights of individuals who are deaf, as well as provide training on Defendants polices and

procedures;

       (f)      Order Defendant to list on its website Defendant’s procedures and policies for

complying with the Americans with Disabilities Act and Section 504 of the Rehabilitation Act;

       (g)      Award damages pursuant to Section 504;

       (h)      Award reasonable costs and attorneys’ fees;

       (i)      Award any and all other relief that this Court finds necessary and appropriate

                                            JURY DEMAND

       Plaintiff hereby demands that this action be tried before a jury.

                                              Respectfully submitted,

                                              /s/ Mary C. Vargas

                                              Mary C. Vargas
                                              STEIN & VARGAS, LLP
                                              10 G Street NE, Suite 600
                                              Washington, DC 20002
                                              T: (202) 248-5092
                                              F: (888) 778-4620
                                              mary.vargas@steinvargas.com

                                              Marc Charmatz
                                              NATIONAL ASSOCIATION OF THE DEAF
                                              Law and Advocacy Center
                                              8630 Fenton Street, Suite 820
                                              Silver Spring, MD 20910
                                              T: (301) 587-7732
                                              F: (301) 587-1791
                                              marc.charmatz@nad.org

                                              Attorneys for Plaintiff




                                                 7
         Case 8:19-cv-02916-GJH Document 1 Filed 10/03/19 Page 8 of 8



                                       JURY DEMAND

      Plaintiff hereby demands that this action be tried before a jury.


                                                    s/Mary C. Vargas
                                                    Mary C. Vargas

Date: October 3, 2019




                                                8
